Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered November 22, 1988, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent prison terms of 816 to 25 years, 5 to 15 years, and 5 to 15 years, respectively, unanimously affirmed.
*611The complainant, soon after he was shot by the defendant, identified the defendant to the police by name and address, and specifically advised the police that the defendant had a .38-caliber revolver. When the police went to the defendant’s apartment and identified themselves, defendant opened the door, whereupon defendant was arrested without a warrant. Applying the factors set forth in People v Cruz (149 AD2d 151), we find exigent circumstances adequately justifying the warrantless arrest of the defendant. Even if we were to conclude that the arrest was improper, we would not find that the factors set forth in Brown v Illinois (422 US 590) justified a conclusion that the defendant’s spontaneous post-arrest boast that he would "beat” the charges was the fruit of an illegal arrest.
We have reviewed the defendant’s remaining arguments, and find them to be without merit. Concur — Murphy, P. J., Rosenberger, Wallach and Smith, JJ.